DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,856,226 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1, 5, and 6 of the Patent:
Application, Claim 1:
A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: generate a wake up receiver (WUR) wake-up frame comprising one or more fields, wherein the one or more fields indicate an action to be taken by a receiving device; 
generate an identifier associated with the device; 

compress the identifier forming a compressed output, wherein the identifier is compressed by applLing a cyclic redundancy code (CRC) computation; and 

cause to send the WUR wake-up frame to the receiving device.





select 12 least significant bits (LSBs) of the compressed output; 
include the 12 LSBs of the compressed output as a transmitter ID in the WUR wake-up frame.
Patent, Claim 1:
A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: determine a wake up receiver (WUR) wake-up frame comprising one or more fields, wherein the one or more fields indicate an action to be taken on a receiving device; 
determine an identifier to be indicated in the wake-up frame; 
determine a size of the identifier; 
cause to compress the identifier forming a compressed output, wherein the identifier is compressed by applLing a cyclic redundancy code (CRC) computation; identify a portion of the compressed output; and
cause to send the WUR wake-up frame to a receiving device, wherein the WUR wake-up frame comprises the portion of the compressed output based on the size of the identifier.

Patent, Claim 5:
The device of claim 1, wherein the processing circuitry is further configured to determine the identifier is a BSSID; and determine to use 12 least significant bits (LSBs) of the compressed output.

Patent, Claim 6:
The device of claim 1, wherein the processing circuitry is further configured to: determine the identifier is a SSID; and determine to use 12 least significant bits (LSBs) of the compressed output.


Claims 2-20 of the Application are transparently found in claims 2-4 and 7-20 of the Patent with obvious word variations and are also rejected. For example,
Claim 2 of the application corresponds to claim 2 of the Patent;
Claim 3 of the application corresponds to claim 3 of the Patent;
Claim 4 of the application corresponds to claim 2 of the Patent;
Claim 5 of the application corresponds to either claims 5 or 6 of the Patent;
Claim 6 of the application corresponds to claims 4 and 5 of the Patent;
Claim 7 of the application corresponds to claim 7 of the Patent;
Claim 8 of the application corresponds to claim 8 of the Patent;
Claim 9 of the application corresponds to claim 9 of the Patent;
Claim 10 of the application corresponds to claims 10, 14, and 15 of the Patent;
Claim 11 of the application corresponds to claim 11 of the Patent;
Claim 12 of the application corresponds to claim 12 of the Patent;
Claim 13 of the application corresponds to claim 13 of the Patent;
Claim 14 of the application corresponds to either claims 14 or 15 of the Patent;
Claim 15 of the application corresponds to claims 11 and 13 of the Patent;
Claim 16 of the application corresponds to claim 16 of the Patent;
Claim 17 of the application corresponds to claims 17, 5 and 6 of the Patent;
Claim 18 of the application corresponds to claim 18 of the Patent;
Claim 19 of the application corresponds to claim 19 of the Patent; and
Claim 20 of the application corresponds to claim 20 of the Patent.

Claim Rejections - 35 USC § 103
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.         Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0223101 A1 to Li et al. (hereinafter “Li”), claiming benefit to and fully-supported by provisionally-filed application 62/617638 filed January 18, 2018, in view of United States Patent Application Publication 2019/0007904 A1 to Asterjadhi et al. (hereinafter “Asterjadhi”), claiming benefit to and fully-supported by provisionally-filed applications 62/527984 (filed June 30, 2017), 62/551185 (filed August 28, 2017), 62/599662 (filed December 15, 2017), and 62/627186 (filed February 6, 2018).
            Regarding Claim 1, Li discloses a device, the device comprising processing circuitry coupled to storage (Li: Figure 17 and [0079] – illustrates and describes the hardware and software elements for supporting the operations of the device.), the processing circuitry configured to:
     generate a wake-up frame comprising one or more fields (Li: Abstract – “An interface circuit in an electronic device (such as an access point) may provide a wake-up-radio (WUR) discovery frame for a recipient electronic device, where the WUR discovery frame includes an operating class of a wireless local area network (WLAN) associated with the electronic device.” See also [0156-0162] for various fields that are embedded in the WUR discovery frame.), wherein the one or more fields indicate an action to be taken on a receiving device (Li: [0082] – suggested by reception of the frame to transition from low power mode to high power mode.);
     generate an identifier to be indicated in the wake-up frame (Li: [0069] – “Furthermore, the WUR discovery frame may include a compressed or a partial identifier associated with the electronic device or the WLAN.”); 
     compress the identifier forming a compressed output (Li: [0155] – “However, the duration of WUR discovery frame 1200 may be too long. Consequently, at least for some data rates, at least a portion of WUR discovery frame 1200 may be compressed, such as the SSID 1212 and/or the channel number 1214 in the channel-information field.” [0154-0155] – corresponds to total size, including a plurality of identifiers, that determines whether or not compression is required.), wherein the identifier is compressed by applying a cyclic redundancy code (CRC) computation (Li: [0161] – “Moreover, the compressed information may be a portion of the original information, such as a partial BSSID or a BSSID that is compressed using a hash function or cyclic redundancy check (CRC) function.”);
     select…least significant bits (LSBs) of the compressed output as a transmitter ID in the WUR wake-up frame (Li: [0161] – “The hash function may be applied to the full original information, such as the 16-bit full channel information or partial original information, e.g., the last LSB of the 16-bit channel information.”); 
     include the…LSBs of the compressed output as a transmitter ID in the WUR wake-up frame (Li: [0159-0161] – the WUR frame may comprise the SSID information, or it may comprise the BSSID.); and
     cause to send the wake-up frame to the receiving device (Li: [0069] – “…during operation the interface circuit may provide the WUR discovery frame for the recipient electronic device.  This WUR discovery frame may include an operating class of a WLAN associated with the electronic device, and the operating class may specify a regulatory domain and a channel set of the WLAN.  Moreover, the WUR discovery frame may include an index of a channel in the channel set.  Furthermore, the WUR discovery frame may include a compressed or a partial identifier associated with the electronic device or the WLAN.”).
            Although Li discloses select[ing]…least significant bits (LSBs) of the compressed output as a transmitter ID in the WUR [wake-up] frame (Li: [0161] – “The hash function may be applied to the full original information, such as the 16-bit full channel information or partial original information, e.g., the last LSB of the 16-bit channel information.”), and include[ing] the…LSBs of the compressed output as a transmitter ID in the WUR [wake-up] frame (Li: [0159-0161] – the WUR frame may comprise the SSID information, or it may comprise the BSSID.), Li does not expressly that the step is selecting 12 LSBs.
            However, this feature of assigning 12 LSB to a transmitter ID in a WUR frame cannot be considered new or novel in the presence of Asterjadhi. Asterjadhi is also concerned with the format and transmission/reception of wake-up frames (Asterjadhi: [0002]). Asterjadhi further discloses that transmitter ID may attached in a wake-up frame designated by 12 least significant bits (Asterjadhi: [0219-0222]). Asterjadhi further discloses the WUR frame is a WUR wake-up frame (Asterjadhi: [0227]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up frame of Li in view of the wake-up frame of Asterjadhi to identify transmitter IDs with 12 LSBs for the reasons of reducing signaling overhead (Asterjadhi: [0144-0145]).	
            Regarding Claim 2, the combination of Li and Asterjadhi discloses the device of claim 1, wherein Li further discloses the identifier comprises a basic service set identification (BSSID) (Li: [0087-0088] – TXID comprises one or more of an SSID or BSSID.).
            Regarding Claim 3, the combination of Li and Asterjadhi discloses the device of claim 1, wherein Li further discloses the CRC computation comprises a 32-bit CRC computation (Li: [0161] – suggested by a CRC computed function that includes up to 32 bits (full and partial).).
            Regarding Claim 4, the combination of Li and Asterjadhi discloses the device of claim 1, wherein Li further discloses the device is an access point (AP) (Li: [0069] – “An interface circuit in an electronic device (such as an access point) may provide a WUR discovery frame or packet for a recipient electronic device.” This suggests the device may be an access point.).
            Regarding Claim 5, the combination of Li and Asterjadhi discloses the device of claim 1, wherein Asterjadhi further discloses the transmitter ID is equal to 12 bits (Asterjadhi: [0219-0222] - Asterjadhi discloses that transmitter ID may attached in a wake-up frame designated by 12 least significant bits.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up frame of Li in view of the wake-up frame of Asterjadhi to identify transmitter IDs with 12 LSBs for the reasons of reducing signaling overhead (Asterjadhi: [0144-0145]).
            Regarding Claim 6, the combination of Li and Asterjadhi discloses the device of claim 1, wherein the transmitter ID is associated with an access point (AP) broadcasting frames (Li: [0087-0088] – TXID comprises one or more of an SSID or BSSID (of an AP). See also [0172] – AP broadcasts frames.).
            Regarding Claim 7, the combination of Li and Asterjadhi discloses the device of claim 1, wherein the WUR wake-up frame is a type of WUR frame (Asterjadhi: [0227] – the WUR wake-up frame is a type of WUR frame.), wherein the WUR frame is at least one of a wake-up receiver (WUR) beacon frame, a WUR wake-up frame, a WUR vendor specific frame, or a WUR discovery frame (Li: [0069] – “An interface circuit in an electronic device (such as an access point) may provide a WUR discovery frame or packet for a recipient electronic device.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up frame of Li in view of the wake-up frame of Asterjadhi to identify transmitter IDs with 12 LSBs for the reasons of reducing signaling overhead (Asterjadhi: [0144-0145]).
             Regarding Claim 8, the combination of Li and Asterjadhi discloses the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals (Li: [0187] – device comprises one or more antennas for transmitting and receiving signals, suggesting at least a transmitter/receiver component.).
            Regarding Claim 9, the combination of Li and Asterjadhi discloses the device of claim 8, further comprising an antenna coupled to the transceiver to cause to send the WUR wake-up frame (Li: [0187] – device comprises one or more antennas for transmitting and receiving signals, suggesting at least a transmitter/receiver component. Asterjadhi: [0227] – the WUR wake-up frame is a type of WUR frame.).

            Claims 10-16, directed to a non-transitory computer-readable medium embodiment of claims 1-7, respectively, recite similar features as claims 1-7 and are therefore rejected upon the same grounds as claims 1-7. Please see above rejections of claims 1-7. Li further discloses the medium in at [0017].

            Claims 17-20, directed to a method embodiment of claims 1-4, respectively, recite similar features as claims 1-4 and are therefore rejected upon the same grounds as claims 1-4. Please see above rejections of claims 1-4.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 1, 2022